Final order and judgment (one paper) entered March 21, 1967, herein appealed from, which reduced the assessments on petitioner’s realty for the tax years 1959-60 to 1966-67 inclusive, unanimously reversed on the law and the facts, and the assessments for such years are reinstated and confirmed, with $50 costs and disbursements to appellant. The burden of proving that the assessments were erroneous rests upon the petitioner (Matter of Peterson v. Board of Assessors of Town of Westport, 25 A D 2d 797). Petitioner has failed to demonstrate by substantial competent evidence that the property was over-valued. Con*607sequently, the reductions have no adequate support in the record and the assessments should not have been reduced. Building construction cost, sales and leases of comparable properties in the area, site rental value as agreed upon between the parties and other criteria amply support the assessments (Matter of Campagna v. Tax Comm. of City of N. Y., 27 A D 2d 807; Matter of Hanna v. Tax Comm. of City of N. Y., 29 A D 2d 645; Matter of Hilton Hotels Corp. v. Tax Comm. of City of N. Y., 29 A D 2d 856). Settle order on notice. Concur — Stevens, J. P., Eager, Steuer, Tilzer and McGivern, JJ.